EXHIBIT 99.1 C&F FINANCIAL CORPORATION Thursday, October 25, 2012 Contact: Tom Cherry, Executive Vice President & CFO (804) 843-2360 C&F Financial Corporation Announces Record Third Quarter Net Income West Point, Va., October 25, 2012—C&F Financial Corporation (NASDAQ: CFFI), the one-bank holding company for C&F Bank, today reported record net income of $4.53 million for the third quarter of 2012, compared with $3.51 million for the third quarter of 2011, a 29 percent increase. Net income available to common shareholders for the third quarter of 2012 was $4.53 million, or $1.36 per common share assuming dilution, compared with $3.06 million, or 96 cents per common share assuming dilution, for the third quarter of 2011. The corporation’s net income was $12.49 million for the first nine months of 2012, compared to $9.57 million for the first nine months of 2011, a 31 percent increase. Net income available to common shareholders for the first nine months of 2012 was $12.18 million, or $3.69 per common share assuming dilution, compared to $8.53 million, or $2.69 per common share assuming dilution, for the first nine months of 2011. For the third quarter of 2012, the corporation’s return on average common equity and return on average assets, on an annualized basis, were 18.48 percent and 1.88 percent, respectively, compared to 15.86 percent and 1.42 percent, respectively, for the third quarter of 2011. For the first nine months of 2012, on an annualized basis, the corporation’s return on average common equity was 17.74 percent and its return on average assets was 1.75 percent, compared to a 14.92 percent return on average common equity and a 1.28 percent return on average assets for the first nine months of 2011. “We are very pleased to report the continuation of record-breaking net income during 2012 with our third quarter net income and seven consecutive quarter-over-quarter increases in net income,” said Larry Dillon, president and chief executive officer of C&F Financial Corporation. “Net income for the third quarter of 2012 increased 29 percent over the third quarter of 2011. This increase includes a $922,000 increase in net income for the retail banking segment and a $259,000 increase in net income for the mortgage banking segment, which were offset in part by a $153,000 decrease in net income for the consumer finance segment. Despite this slight decline for the consumer finance segment, it continues to generate strong earnings, contributing $3.2 million to the corporation’s net income during the third quarter of 2012.” “Factors affecting the performance of each of the corporation’s significant business segments have remained relatively unchanged during 2012 when compared to 2011. The retail banking segment’s net income during the third quarter of 2012 benefited from (1) the effects of the continued low interest rate environment on the cost of deposits, (2) a lower loan loss provision and (3) higher activity-based interchange income,” said Dillon. “These positive factors were offset in part by the decline in the retail banking segment’s average loans to nonaffiliates resulting from continued weak credit demand in the current economic environment and intensified competition for loans in our markets and lower overdraft fee income.” 1 “The retail banking segment’s nonperforming assets continue to remain higher than historical levels and increased from $16.1 million at December 31, 2011 to $19.4 million at September 30, 2012,” continued Dillon. “This increase was primarily a result of two commercial relationships secured by undeveloped residential property. We have been monitoring these relationships and established reserves for themin previous periods. The retail banking segment’s allowance for loan losses as a percentage of period-end loans was 3.24 percent at September 30, 2012, compared to 3.40 percent at December 31, 2011. The decrease in the allowance ratio was a result of loan charge-offs against previously-established loan loss reserves. We continue to take steps to mitigate the credit risks within our loan portfolio and make adjustments to our credit policies and reserves when we believe it is necessary.” “The mortgage banking segment’s net income for the third quarter of 2012 benefited primarily from an increase in gains on sales of loans and ancillary loan production fees resulting from higher loan production and loan sales during the third quarter of 2012, compared to the same period of 2011. In connection with the higher sales volume in the third quarter of 2012, the mortgage banking segment incurred higher production-based and income-based compensation expense. Higher personnel costs have also been incurred in non-production salaries in order to manage the increasingly complex regulatory environment in which the mortgage banking segment operates.” “The consumer finance segment’s net income for the third quarter of 2012 continued to benefit from sustained (1) loan growth and (2) low funding costs on its variable-rate borrowings. Partially offsetting these benefits was an increase in the provision for loan losses resulting from higher charge-offs. The increase in charge-offs during the third quarter of 2012 was mainly a result of a decline in the resale value of repossessed vehicles, along with the effects of the current economic environment. Despite the increase in the dollar amount of charge-offs, the annualized charge-off rate for the first nine months of 2012 was slightly lower than the charge-off rate for the year ended December 31, 2011. As a result, the ratio of the allowance for loan losses to period-end loans was relatively stable at 7.90 percent as of September 30, 2012, compared to 7.94 percent at December 31, 2011. The consumer finance segment’s earnings during the third quarter of 2012 were further affected by higher personnel expenses resulting from an increase in the number of personnel to support expansion into new markets and loan growth.” “The corporation declared a quarterly cash dividend of 27 cents per common share during the third quarter of 2012, which was a 3.8 percent increase over the cash dividend of 26 cents per common share that was declared during each of the first two quarters of 2012.The Board of Directors of the corporation continues to review the dividend payout ratio, which was 19.1 percent and 20.8 percent of net income available to common shareholders for the three and nine months ended September 30, 2012, respectively, in light of changes in economic conditions, capital levels and expected future levels of earnings,” concluded Dillon. 2 Retail Banking Segment. C&F Bank reported net income of $705,000 for the third quarter of 2012, compared to a net loss of $217,000 for the third quarter of 2011. For the first nine months of 2012, C&F Bank reported net income of $1.63 million, compared to a net loss of $495,000 for the first nine months of 2011. Factors contributing to the improvement in financial results for the three months and nine months ended September 30, 2012, relative to the same periods of 2011, were the effects of the continued low interest rate environment on the cost of deposits, lower provisions for loan losses and higher activity-based interchange income. There was also a decline in FDIC insurance expense for the first nine months of 2012, relative to the same period of 2011.Partially offsetting these positive factors were the negative effects of the following: (1) a decrease in average loans to nonaffiliates resulting from weak demand in the current economic environment and intensified competition for loans in our markets, (2) a decline in overdraft fee income and (3) higher occupancy expenses associated with depreciation and maintenance of technology related to expanding the banking services we offer to customers and improving operational efficiency and security. The Bank’s nonperforming assets were $19.43 million at September 30, 2012, compared to $16.07 million at December 31, 2011. Nonperforming assets at September 30, 2012 included $14.81 million in nonaccrual loans, compared to $10.01 million at December 31, 2011, and $4.62 million in foreclosed properties, compared to $6.06 million at December 31, 2011. Troubled debt restructurings were $17.85 million at September 30, 2012, of which $11.40 million were included in nonaccrual loans, as compared to $17.09 million of troubled debt restructurings at December 31, 2011, of which $8.44 million were included in nonaccrual loans. The increase in nonaccrual loans primarily resulted from two commercial relationships secured by undeveloped residential property totaling $7.46 million, of which $5.43 million was a troubled debt restructuring. The increase in nonaccrual loans attributable to these two relationships was partially offset by nonaccrual loan pay-offs, charge-offs and transfers to foreclosed properties. Management believes it has provided adequate loan loss reserves for the retail banking segment’s loans. Foreclosed properties at September 30, 2012 consist of both residential and non-residential properties. These properties are evaluated regularly and have been written down to their estimated fair values less selling costs. Mortgage Banking Segment. C&F Mortgage Corporation reported net income of $736,000 for the third quarter of 2012, compared to $477,000 for the third quarter of 2011. For the first nine months of 2012, C&F Mortgage Corporation reported net income of $1.57 million, compared to $1.05 million for the first nine months of 2011. 3 Factors contributing to the improvement in financial results for the three months and nine months ended September 30, 2012, relative to the same periods of 2011, were (1) higher gains on sales of loans and ancillary loan production fees, (2) higher net interest income on loans held for sale and (3) lower legal and consulting fees. Loan origination volume increased to $239.50 million in the third quarter of 2012, a 54.9 percent increase as compared to $154.65 million in the third quarter of 2011, and to $619.46 million in the first nine months of 2012, a 44.8 percent increase as compared to $427.71 million in the first nine months of 2011. The increases in loan originations are a result of the continued low interest rate environment that has led to increased mortgage borrowing and refinancing activity, as well as to similar increases in mortgage loans sold during the three and nine months ended September 30, 2012 as compared to the same periods in 2011. In connection with the higher sales volumes for the three and nine months ended September 30, 2012, the mortgage banking segment incurred higher production and income based compensation expense. Higher personnel costs have also been incurred in non-production salaries in order to manage the increasingly complex regulatory environment in which the mortgage banking segment operates and higher provisions for indemnifications have been recognized in connection with loans previously sold to investors. Consumer Finance Segment. C&F Finance Company reported net income of $3.22 million for the third quarter of 2012, compared to $3.37 million for the third quarter of 2011. For the first nine months of 2012, C&F Finance Company reported net income of $9.76 million, compared to $9.48 million for the first nine months of 2011. Factors favorably contributing to the financial results for the three months and nine months ended September 30, 2012, relative to the same periods of 2011, were (1) an 8.9 percent and a 9.7 percent increase in average loans outstanding for the three and nine months ended September 30, 2012, respectively and (2) the sustained low cost of the consumer finance segment’s variable-rate borrowings. Factors negatively affecting the financial results for the three months and nine months ended September 30, 2012, relative to the same periods of 2011, were (1) increases of$610,000 and $965,000 in the provision for loan losses for the three and nine months ended September 30, 2012, respectively, resulting from higher net charge-offs attributable to a decline in the resale value of repossessed vehicles and the effects of the current economic environment, (2) increases of $270,000 and $662,000 in personnel costs for the three and nine months ended September 30, 2012, respectively, resulting from an increase in the number of personnel to support expansion into new markets and loan growth and (3) increases of $13,000 and $162,000 in occupancy expenses for the three and nine months ended September 30, 2012, respectively, resulting from C&F Finance Company’s relocation in April 2011 to a larger leased headquarters building and depreciation and maintenance of technology to support growth. The allowance for loan losses as a percentage of loans at September 30, 2012 was 7.90 percent, as compared with 7.94 percent at December 31, 2011. Management believes that the current allowance for loan losses is adequate to absorb probable losses in the loan portfolio. 4 Capital and Dividends. The corporation’s capital and liquidity positions remain strong. The corporation declared a quarterly cash dividend of 27 cents per common share during the third quarter of 2012. The Board of Directors of the corporation continues to review the dividend payout ratio, which was 19.15 percent of net income available to common shareholders during the third quarter of 2012, in light of changes in economic conditions, capital levels and expected future levels of earnings. About C&F Financial Corporation. C&F Financial Corporation’s common stock is listed for trading on The Nasdaq Stock Market under the symbol CFFI. The common stock closed at a price of $38.62 per share on October 24, 2012. At September 30, 2012, the book value of the corporation was $30.51 per common share. The corporation’s market makers include Davenport & Company LLC, McKinnon & Company, Inc. and Scott & Stringfellow, Inc. C&F Bank operates 18 retail bank branches located throughout the Hampton to Richmond corridor in Virginia and offers full investment services through its subsidiary C&F Investment Services, Inc. C&F Mortgage Corporation provides mortgage, title and appraisal services through 18 offices located in Virginia, Maryland, North Carolina, Delaware and New Jersey. C&F Finance Company provides automobile loans in Virginia, Tennessee, Maryland, North Carolina, Georgia, Ohio, Kentucky, Indiana, Alabama, Missouri, Illinois, Texas and West Virginia through its offices in Richmond and Hampton, Virginia, in Nashville, Tennessee and in Hunt Valley, Maryland. Additional information regarding the corporation’s products and services, as well as access to its filings with the Securities and Exchange Commission, are available on the corporation’s web site at http://www.cffc.com. Use of Certain Non-GAAP Financial Measures. The accounting and reporting policies of the corporation conform to generally accepted accounting principles (“GAAP”) in the United States and prevailing practices in the banking industry. However, certain non-GAAP measures are used by management to supplement the evaluation of the corporation’s performance. These include the following fully-taxable equivalent (“FTE”) measures: interest income on loans-FTE, interest income on securities-FTE, total interest income-FTE and net interest income-FTE. Management believes that these measures provide users of the corporation’s financial information a presentation of the performance of interest earning assets on a basis that is comparable within the banking industry. Management reviews interest income of the corporation on an FTE basis. In this non-GAAP presentation, interest income is adjusted to reflect tax-exempt interest income on an equivalent before-tax basis. This measure ensures the comparability of net interest income arising from both taxable and tax-exempt sources. These non-GAAP financial measures should not be considered an alternative to GAAP-basis financial statements, and other bank holding companies may define or calculate these or similar measures differently. A reconciliation of the non-GAAP financial measures used by the corporation to evaluate and measure the corporation’s performance to the most directly comparable GAAP financial measures is presented below 5 Forward-Looking Statements.Statements in this press release which express “belief,” “intention,” “expectation,” and similar expressions, identify forward-looking statements. These forward-looking statements are based on the beliefs of the corporation’s management, as well as assumptions made by, and information currently available to, the corporation’s management. These statements are inherently uncertain, and there can be no assurance that the underlying assumptions will prove to be accurate. Actual results could differ materially from those anticipated by such statements. Forward-looking statements in this release include, without limitation, statements regarding expected future financial performance, asset quality and future actions to manage asset quality, adequacy of reserves for loan losses and capital levels. Factors that could have a material adverse effect on the operations and future prospects of the corporation include, but are not limited to, changes in: (1) interest rates, (2) general business conditions, as well as conditions within the financial markets, (3) general economic conditions, including unemployment levels, (4) the legislative/regulatory climate, including the Dodd-Frank Wall Street Reform and Consumer Protection Act and regulations promulgated thereunder, (5) monetary and fiscal policies of the U.S. Government, including policies of the Treasury and the Federal Reserve Board, (6) the value of securities held in the corporation’s investment portfolios, (7) the quality or composition of the loan portfolios and the value of the collateral securing those loans, (8) the inventory level and pricing of used automobiles, (9) the level of net charge-offs on loans and the adequacy of our allowance for loan losses, (10) the level of indemnification losses related to mortgage loans sold, (11) demand for loan products, (12) deposit flows, (13) the strength of the corporation’s counterparties, (14) competition from both banks and non-banks, (15) demand for financial services in the corporation’s market area, (16) technology, (17) reliance on third parties for key services, (18) the commercial and residential real estate markets, (19) demand in the secondary residential mortgage loan markets, (20) the corporation’s expansion and technology initiatives, and (21) accounting principles, policies and guidelines. These risks and uncertainties should be considered in evaluating the forward-looking statements contained herein, and readers are cautioned not to place undue reliance on any forward-looking statements, which speak only as of date of this release. 6 C&F Financial Corporation Selected Financial Information (in thousands, except for share and per share data) Financial Condition 9/30/12 12/31/11 9/30/11 (unaudited) (unaudited) Interest-bearing deposits with other banks and federal funds sold $ $ $ Investment securities - available for sale, at fair value Loans held for sale, net Loans, net: Retail Banking segment Mortgage Banking segment Consumer Finance segment Federal Home Loan Bank stock Total assets Deposits Borrowings Shareholders' equity For The For The Quarter Ended Nine Months Ended Results of Operations 9/30/12 9/30/11 9/30/12 9/30/11 (unaudited) (unaudited) Interest income $ Interest expense Provision for loan losses: Retail Banking segment Mortgage Banking segment 30 Consumer Finance segment Other operating income: Gains on sales of loans Other Other operating expenses: Salaries and employee benefits Other Income tax expense Net income Net income available to common shareholders Earnings per common share - assuming dilution Earnings per common share - basic Fully-taxable equivalent (FTE) amounts* Interest income on loans-FTE Interest income on securities-FTE Total interest income-FTE Net interest income-FTE * Assuming a tax rate of 34%.For more information about these non-GAAP financial measures, please see "Use of Certain Non-GAAP Financial Measures" and "Reconciliation of Certain Non-GAAP Financial Measures." For The For The Quarter Ended Nine Months Ended Segment Information 9/30/12 9/30/11 9/30/12 9/30/11 (unaudited) (unaudited) Net income (loss) - Retail Banking $ $ ) $ $ ) Net income - Mortgage Banking Net income - Consumer Finance Net loss - Other and Eliminations ) Mortgage loan originations - Mortgage Banking Mortgage loans sold - Mortgage Banking 7 For The For The Quarter Ended Nine Months Ended Average Balances 9/30/12 9/30/11 9/30/12 9/30/11 (unaudited) (unaudited) Interest-bearing deposits in other banks and federal funds sold $ Investment securities - available for sale, at amortized cost Loans held for sale Loans: Retail Banking segment Mortgage Banking segment Consumer Finance segment Federal Home Loan Bank stock Total earning assets Total assets Time, checking and savings deposits Borrowings Total interest-bearing liabilities Demand deposits Shareholders' equity Asset Quality 9/30/12 12/31/11 9/30/11 (unaudited) (unaudited) Retail and Mortgage Banking Segments Nonaccrual loans* - Retail Banking segment $ $ $ Nonaccrual loans - Mortgage Banking segment - Real estate owned** - Retail Banking segment Real estate owned** - Mortgage Banking segment - - - Total nonperforming assets $ $ $ Accruing loans past due for 90 days or more $ $
